PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 12/714,334
Filing Date: 26 Feb 2010
Appellant(s): Ferris et al.



__________________
Konstantin Chaus Reg No. 72,523
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed on 02/26/2021 appealing from the office action mailed on 04/14/2020.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 4/14/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

	(2) Response to Argument
A. Claims 1-2, 4-12 and 14-24 are Improperly Rejected under 35 U.S.C. 112(a) 
It is Appellant’s position that claim limitation “for each of the individual images of the set of cloud-based images, adjusting, by the processor, the subscription model in view of varying resources and billing constraints of the respective individual cloud server of the set of cloud-based networks” discloses by the specification paragraph 0025 and 0029. However, Examiner respectfully disagrees. 
With respect to “adjusting, by the processor, the subscription model in view of varying resources and billing constraints of the respective individual cloud server of the set of cloud-based networks” Firstly, Examiner notes that the rejection under 112(a) is not based on the language is not found in the specification. The rejection is based on that specification is silent with respect to how the adjusting subscription model step is performed in such a way as to reasonably convey to one skilled in the relevant art that the inventor had possession of the claimed invention. 
Secondly, Claim recites “adjusting, by the processor, the subscription model in view of varying resources and billing constraints of the respective individual cloud server of the set of cloud-based networks”. The specification does not describe the adjusting step/function in such a way as to reasonably convey to one skilled in the relevant art that the inventor had possession of the claimed invention. 
Specification discloses: the subscription model 150 can be or include license terms such as the identity of an appliance and/or its constituent software, rights to update or upgrade that software, purchase price, subscription price on a daily, monthly or other basis, and/or other set of entitlements 148, terms, and/or conditions for usage of the subject appliance(s) in cloud environment 110. (Publication paragraph 0029); In 510, image generation service 140 can translate or adjust the subscription model 150 for each vendor to individual clouds in cloud environment 110, including to map to services or resources supplied by individual clouds. Terms that may pertain to or include constraints or limitations of a cloud can include, for instance, a number of images or instances of an appliance available in a cloud versus unlimited images, peak usage subscription charges, and/or other service, support, and/or billing terms that may differ between cloud providers” (Publication paragraph 0028, 0032).
However, the specification is silent with respect to how the adjusting subscription model step in view of varying resources and billing constraints of the respective individual cloud server of the set of cloud-based networks is performed. For example does the adjustment involve adjusting the terms under which vendor offers their license, such as changing a vendor’s provided license terms to adjust them to a new set of license terms that are compatible with cloud model or changing the vendor’s asking price, or does adjusting involve adjusting the terms under which the subscription is offered to a user, such as the subscription model price charged to the user being 
With respect to “for each of the individual images of the set of cloud-based images, adjusting, by the processor, the subscription model in view of varying resources and billing constraints of the respective individual cloud server of the set of cloud-based networks” Appellant is of the opinion that paragraph 0024 disclose the limitation above. However, Examiner respectfully disagrees. 
Specification discloses: image generation service 140 can also receive and register a desired subscription model 150 for each vendor and/or appliance supported and managed by image generation service 140, reflecting a set of entitlements 148 for end-users, along with other data (See published paragraph 0027); In 510, image generation service 140 can translate or adjust the subscription model 150 for each vendor to individual clouds in cloud environment 110, including to map to services or resources supplied by individual clouds (See publication paragraph 0032). Therefore, specification discloses subscription model for each vendor or appliance not for each of individual images. 
For the purpose of examination claims are interpret as “adjusting by the processor the subscription model”.




B. Claims 1-2, 4-12 and 14-24 Are Patentable Over Nickolov and Kundapur 
1. Appellant is of the opinion that prior art fails to teach “adjusting, by the processor, the subscription model in view of varying resources and billing constraints of the respective individual cloud server of the set of cloud-based networks”. However, Examiner respectfully disagrees. 
Based on 112(a) rejection this limitation was interpret as “adjusting by the processor the subscription model”. Nickolov discloses: adjusting by the processor the subscription model (See paragraph 0857, 0989-0996 and 1003 i.e. discount or free use depending on the datacenter being used).

2. Appellant is of the opinion that prior art fails to teach “adjusting by the processor, each of the subscription model to map to the available resources of each individual cloud server”. However, examiner respectfully disagrees. 
	Firstly, Examiner unable to locate this limitation “adjusting by the processor, each of the subscription model to map to the available resources of each individual cloud server” in the claims under appeal. Therefore, arguments are moot.
	Secondly, Examiner notes this limitation was filed after final office and were not entered (See Advisory action mailed on 11/16/2020.

3. Appellant is of the opinion that it is improper to combine the teachings of Nickolov with the teachings of Kundapur. However, Examiner respectfully disagrees. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Nickolov objective is to create virtual computing by using resources (See paragraph 0042-0044). KUNDAPUR objective is to create a virtual machines based on available computing resources (See Abstract). Therefore, both Nikolov and KUNDAPUR object is to create virtual computing and both are analogous art.
Additionally, Nickolov discloses generating set of cloud-based images (See paragraph 0532-0533). Nickolov does not explicitly disclose: generation of a set of cloud-based images in view of available resources of each individual cloud server of a set of cloud-based networks and conforming to the available resources of the respective individual cloud server of the set of cloud-based networks. KUNDAPUR is analogous art and teaches: generation of a set of cloud-based images in view of available resources of each individual cloud server of a set of cloud-based networks and conforming to the available resources of the respective individual cloud server of the set of cloud-based networks. (See paragraph 0003, 0012, 0015-0016, 0019-0020). Therefore, it would have been obvious to one of the ordinary skill in the art at the time invention was made to modify the Nickolov reference with the KUNDAPUR reference in order to optimally utilizing cloud resources.


C. Dependent Claims 4 and 14 are patentable Over Nickolov and Kundapur 
Appellant is of the opinion that the combination of art fails to teach “generating a set of billing data for use of the set of cloud-based images in view of the usage data and corresponding subscription model”. However, Examiner respectfully disagrees. 
Firstly, Nickolov discloses: generating a set of billing data for use of the set of cloud-based images in view of the usage data and corresponding subscription model (See paragraph 0998-0999 and 1236-1250). 
Secondly, with respect to Appellant arguments “not analogous to generating billing data for to be used by the set of cloud-based images that are generated for installation in the set of cloud-based images being based on usage data and a corresponding subscription model” Examiner unable to locate these limitations in the claim. Therefore, arguments are moot.

D. Dependent Claims 8 and 18 Are Patentable Over Nickolov and KUNDAPUR
Appellant is of the opinion that the prior art fails to teach “aggregating the set of cloud-based images for at least one cloud in the set of cloud-based networks to generate a vendor cloud catalog”. Further, Applicant state paragraph 0466 does not teach the limitation above. However, Examiner respectfully disagrees.
	Nickolov further discloses: aggregating the set of cloud-based images for at least one cloud in the set of cloud-based networks to generate a vendor cloud catalog (See paragraph 0466-0467, 0532-0533 and 1793). With respect to Appellant only citation of .  
		For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ZESHAN QAYYUM/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        
Conferees:

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685
                                                                                                                                                                                                        /Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.